Browne, C. J.
Samuel C. Taylor was convicted in the Municipal Court of Jacksonville for violation of the traffic ordinances of the city, and sentenced to pay a fine of *656$5.00. He was taken in custody by the Chief of Police of the City of Jacksonville, and sued out writ of habeas corpus. On a hearing before the Circuit Judge for Duval County, he was remanded to the custody of the Chief of Police to be dealt with according to the judgment of the municipal court. ' From this judgment he seeks reversal here on writ of error.
' It is contended by the plaintiff in error, (1) that the City Council was without authority to pass the ordinances for the violation of which he was convicted; (2) that they were an unreasonable exercise of power; and (3) that they constituted an unlawful delegation of power'to the Chief of Police.
The contention with regard to the first proposition is that Section 8 of Article 5,'Chapter 3775, Acts or 1887, vests with the Board of Public Works, and not in the City Council, the “exclusive power and control over the construction, supervision, cleaning, repairing, grading and improving of all streets, alleys, avenues, lanes, ’ ’ etc., and that the powers vested in the Board of Public Works by that act, are now vested in the City Commission.
We1 do not think the language of the charter warrants that contention. The control of the City Commission over the streets is limited to the “construction, supervision, cleaning, repairing, grading and improving,” the streets, alleys, etc.
Section 4 of Article 3 of Chapter 3775, vests in the Mayor and the City Council the power “to pass all ordinances necessary for the health, convenience and safety of the citizens, and to carry out the full intent and meaning of this act, and to accomplish the object of this incorporation.”
*657' Prom these and other provisions of Section 4 of Article 3 of Chapter 3775, it appears that the power to pass ordinances regulating traffic is vested in the City Council and not in the City Commission, as the ordinances complained of have a direct bearing upon the “convenience and safety” of the people. Even without the express author-, ity of the charter “to pass all ordinances necessary for the health, convenience and safety of the citizens,” the provision which vests in the City 'Council the right to pass ordinances “to accomplish the object of this incorporation” would vest in it the power to protect the safety of the people, as that is one of the, incidental police powers of the city, directly resulting' from its incorporation into á municipality. Mernaugh v. City of Orlando, 41 Fla. 433, 27 South. Rep. 34; Porter v. Vinzant, 49 Fla. 213, 38 South. Rep. 607; Patterson v. Taylor, 51 Fla. 275, 40 South. Rep. 493; State ex rel. Ellis v. Tampa Water Works Co., 56 Fla. 858, 47 South. Rep. 538; Waller v. Osban, 60 Fla. 268, 52 South. Rep. 970.
There is a further provision of Section 4 of Article 3, Chapter 3775, that the City Council shall have power to pass ordinances “to license, tax and regulate hackney carriages, carts, omnibuses, wagons and drays,” the purpose of which was to vest in the City Council the control over these vehicles in their use of the streets. Automobiles at that time were not in use, but the purpose of this provision was to vest in the City Council full power to regulate all the then known classes of vehicles using the streets, and the subsequent use of the streets by a new and different kind of vehicle, warrants the extension of this power to the control of the automobile by the City Council.
From the power to regulate all the known classes of vehicles at the time of the- enactment of Chapter 3775, *658Acts of 1887, together with the provisions of the charter empowering the city to pass ordinances to accomplish the object of the incorporation, flows the implied power to regulate other classes of vehicles that come into general use in after years.
The public streets have never been used by any vehicle that are as dangerous to the public as the automobile, and the power inherent in every municipality to protect life and insure public safety, will support all reasonable -ordinances, rules and regulations adopted by the proper authority for such purpose. It seems, therefore, quite clear that both under the express and implied powers of the City of Jacksonville, it had' the power to enact the ordinances complained of, and that they were passed for the purpose of preventing congestion, with the consequent danger thereof, at a locality such as the Union Station and for a distance on Bay street for two blocks either way, as this is a locality used by large numbers of people seeking ingress and egress to the Union Station, the prevention of congestion, by prohibiting parking within that area, is not only a reasonable regulation, but one necessary to the saftey of the public.
It is contended, however, that vesting in "the Chief of Police with the approval of the Mayor” the authority to regulate traffic at the Union Station and at any point within a radius of two blocks thereof, or at any other congested portion of the city, is an unlawful delegation of power to the Chief of Police. The power vested in the Chief of Police was an administrative and not a legislative power.
The organization and government of municipalities, particularly with regard to the regulation and control of traffic on streets, necessarily contemplates a certain power and discretion being vested in the police officers in carrying into effect the ordinánces of the city, and if the rules *659and regulations adopted by the police under the authority vested in them by the ordinances, are within the express general purpose of the ordinance and tend to make them effective, they are not subject to the criticism that they are an unlawful delegation of authority. State v. Atlantic Coast Line R. Co., 56 Fla. 617, 47 South. Rep. 969, 32 L. R. A. (N. S.) 639; State ex rel. Niles v. Smith, 62 Fla. 93, 57 South. Rep. 426.
In the case of Veneman v. Jones, 118 Ind. 41, 20 N. E. Rep. 644, the court said: “There can be no question but that the ordinance authorizing the depot marshal to prescribe the places where omnibuses, hacks or other vehicles should stand at the railroad depot and requiring drivers to obey the directions of police officers in regard to the places which their respective vehicles should occupy, was a proper regulation, and one which the Municipal authorities had the power to pass.” See also annotations to State ex rel. Makris v. Superior Court of Pierce County (Wash.) 12 A. L. R. 1428, and Yee Bow v. City of Cleveland, 99 Ohio St. 269, 124 N. E. Rep. 132, 12 A. L. R. 1424, and note."
We find that the City Council, and not the City Commission, ds vested with the power to pass ordinances regulating traffic on the streets, alleys, avenues, etc., of the City of Jacksonville; that under the charter it had power, express and implied, to pass the ordinances under consideration, and that empowering the Chief of Police, with the approval of the Mayor, the duty to prohibit parking on such portions of the city as the council may designate as congested portions of the city, is not a delegation of legislative power.
The judgment of the Circuit Court is affirmed.
Taylor, Whitfield, Ellis and West, J. J., concur.